This is a suit by one automobile driver to recover of another for damage done in a collision at a meeting of ways. It was a matter in dispute which driver was in fault, or which car ran into the other. Subject to exception, the defendant was allowed to show the nature and extent of the damage to his car, as tending to throw some light upon how the accident occurred. There was no error in this ruling. Results follow causes. The fact proved is similar to that in Lassone v. Railroad, 66 N.H. 345. The extent of the damage was there shown by the shop book of a deceased wheelwright. Although the reception of the evidence was closely contested and elaborately argued, there was no suggestion, either from counsel or the dissenting justice, that the evidence should or could have been excluded upon the ground of irrelevancy, which is urged here.
The plaintiff claimed that the defendant was an inexperienced driver, and excepted to evidence that when the defendant bought his car he traded in an old Ford. This fact had some tendency to show that the defendant had probably had experience with automobiles of a certain sort. Whether it was of enough significance *Page 326 
to warrant its consideration in this trial, was for the presiding justice to determine.
The exception to the denial of motion to set the verdict aside as against the evidence presents no question of law.
Exceptions overruled.
SNOW, J., was absent: the others concurred.